I do not disagree with the majority of this panel that, given the unique facts of this case, the settlement did not preserve the right to appeal the failure of the trial court to re-join Bruce R. Chase and Enact, Inc. as parties.
I emphasize my use of the word "re-join." Bruce R. Chase and Enact, Inc. were named defendants in the lawsuit as the result of the filing of an amended complaint on December 14, 1998. Approximately three months later, they were dismissed as parties to the lawsuit. After no evidence could be developed to prove that they belonged in the lawsuit, Emily S. Chase, through counsel, filed a stipulation of dismissal.
Under the circumstances, we, as an appellate court, cannot say the trial court erred in its decision to refuse re-joinder, nor can we find that the right to appeal was preserved.
With these additional comments, I join in the decision to dismiss this appeal.